DETAILED ACTION
Status of Application
1.	The claims 1-20 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received. 

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 08/10/2020, 09/21/2020, 10/21/2020, 12/02/2020, 01/05/2021, 01/28/2021, 02/12/2021, 03/03/2021, 05/03/2021, 06/03/2021, 08/25/2021, 09/16/2021, 10/14/2021, 01/04/2022, 03/31/2022, 04/20/2022, and 06/21/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3, 5-6, 9-10, and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koppler et al (US 59794186) in view of Lehmann et al (US 2013/0219963).
	Regarding claim 1, Koppler et al teaches a method for the manufacture of SiO2 granular material and the melting of said material to form a glass. The granular material is formed from colloidal (pyrogenic) silica and has a surface area of 40-60 m2/g, thus overlapping the range of the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Koppler teaches that the granulate is formed into a glass melt in an oven. The granulate is processed in pre-drying, sintering, and melting stages, which are carried out in a rotary drum, box furnace, and melting crucible. These are thus first and further chambers of the oven, and said chambers are at differing temperatures than one another due to the differing temperatures taught by Koppler for the drying, sintering, and melting stages. The drying temperature is lower in the pre-drying chamber than it is in each of the sintering and melting chambers, and each of said sintering and melting chambers meets the instant limitation of a “further chamber.” The temperature for a drying/desiccation step is taught to be 80-200 °C (see column 6, lines 33-37) and a sintering step is taught to be carried out at 1350-1450 °C (see column 6, lines 60-64). As such, the temperature in a first chamber is less than a temperature in the sintering further chamber by 1150-1370 °C. As the large majority of this range falls within the corresponding range of instant claim 1, routine optimization and experimentation by one of ordinary skill in the art would lead to a process wherein the further chamber temperature is at least 1200 °C greater than that of the first chamber. 
	Thus, claim 1 differs from Koppler because Koppler does not teach the chambers of the oven used in the inventive process being connected by a passage. However, it would have been obvious to one of ordinary skill in the art to modify Koppler in view of Lehmann et al in order to use a melting oven configuration taught therein because Lehmann teaches an oven used for producing a method producing quartz glass granules and a glass produced by melting the same, and teaches an advantageous furnace configuration therefor. Lehmann teaches that the drying, sintering, and vitrification (melting) steps are carried out in a furnace wherein different chambers are connected by a passageway (see Abstract, paragraph 0028, and Figs 1 and 2). One of ordinary skill would have been motivated to use a rotary furnace as taught by Lehmann when carrying out the Koppler process because Lehmann provides a teaching as to how the multiple chambers of Lehmann could be connected by passageway in a continuous process. This would be recognized as advantageous by a skilled artisan because doing so would result in a more efficient use of heating and heating energy. Thus one would have had motivation to use a passageway to connect the chambers taught by Koppler, and the further limitations of instant claim 1 are met by the teachings of the prior art of record. The claim is obvious and not patentably distinct. 
Regarding claim 2, Koppler teaches a heat treatment step carried out in an oxygen atmosphere (see column 6, lines 55-60). This step is carried out in what can be considered a first chamber, as it is followed by sintering in melting in further chambers.
Regarding claim 3, Koppler teaches a heat treatment step carried out in an oxygen atmosphere (see column 6, lines 40-45). This step is carried out in what can be considered a first chamber, as it is followed by sintering in melting in further chambers.
Regarding claim 5, Koppler teaches a bulk density of 1 g/cm3 (see column 6, lines 20-25). 
Regarding claim 6, as discussed above, Koppler teaches drying and calcining the granulate prior to sintering. As further discussed above, obvious modification of Koppler in view of Lehmann would lead one of ordinary skill in the art to a method wherein transport between chambers occurs through a passageway. Thus, the prior art of record teaches a method wherein after treatment according to Koppler of a granulate being dried, said granulate is transported to be sintered in a form that is still granulated. 
Regarding claim 9, Koppler teaches a granulate specific surface area of 40 m2/g, and provides no teaching of a reduction in surface area to a value of less than 5 m2/g. As such, the further limitations of claim 29 are met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 10, Koppler teaches melting in a crucible. In such a process, the crucible surface is necessarily heated and transmits thermal energy to the melting quartz granulate. 
Regarding claim 12, as discussed above, the bulk density and SSA of the Koppler granulate overlap and are thus equivalent to these values in the instant claims. These properties necessarily result from the bulk density/SSA properties of the starting particulate and the processing parameters thereof. As established above, Koppler teaches that the granulate is formed by a method equivalent to that of the instant claims and Specification. An equivalent method being used and equivalent surface area/bulk density for the resultant granulate being achieved, it necessarily follows that the surface area and bulk density of the starting particulate are also equivalent. The further limitations of instant claim 12 are therefore met by the teachings of the prior art of record. 
Regarding claim 13, Koppler et al does not teach a C, Al, or Cl content in the starting particulate; these values are thus necessarily taken to be absent, and the further limitations of instant claim 13 are met by the teachings of the prior art of record. 
Regarding claim 14, Koppler teaches production of colloidal (pyrogenic) silica from silicon halides (see column 1, lines 10-15). 
Regarding claim 15, Koppler teaches that the inventive process can be used to form quartz glass crucibles, which are hollow containers with an opening at one end. 
8.	Claims 16-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koppler et al (US 59794186).
Regarding claim 16, as discussed above, Koppler et al teaches a process meeting each limitation of instant claim 21 apart from the limitation to transport between chambers in a passageway. This process limitation would not patentably affect the resultant quartz glass product, and thus the teachings of Koppler alone teach a quartz glass body meeting each limitation of instant claim 16. 
Regarding claim 17, Koppler et al does not teach an Al content in the formed glass or granulate leading thereto; this value is thus necessarily taken to be absent, and the further limitations of instant claim 17 are met by the teachings of the prior art of record. 
Regarding claim 20, Koppler teaches that the equivalent quartz glass body is formed by shaping. 
9.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koppler et al (US 59794186) in view of Lehmann et al (US 2013/0219963) and in further view of Mattmuller (US 4113459).
	Regarding claim 7, the claim differs from Koppler et al in view of Lehmann et al because while Koppler teaches a first chamber for drying the granulate, it does not specify the material from which the rotary drum is made. However, it would have been obvious to one of ordinary skill in the art to modify Koppler in further view Mattmuller in order to use a rotary drum made from the material taught therein. Mattmuller teaches a method of forming materials from melted granulate, and teaches a rotary drum formed from aluminum. One would have been motivated to use the Mattmuller material with the rotary drum taught by Koppler because the lack of specific teaching in Koppler as to this material would lead one to look to other teachings for an appropriate material. Mattmuller provides such a teaching, and one would have had a reasonable expectation of success in the modification because each of Koppler and Mattmuller teach granulate methods and use rotary drums as processing apparatuses therein. Each limitation of instant claim 7 is thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct over the prior art of record. 
10.	Claims 8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koppler et al (US 59794186) in view of Lehmann et al (US 2013/0219963) and in further view of Werdecker et al DE102004038602 (B3).
	Regarding claim 8, the claim differs from Koppler et al in view of Lehmann et al because while Koppler teaches a crucible (further chamber) for melting granulate, it does not specify the material from which the crucible is made. However, it would have been obvious to one of ordinary skill in the art to modify Koppler in further view of Werdecker et al in order to use a crucible made from the material taught therein. Werdecker teaches a method of forming materials from melted granulate, and teaches a crucible formed from a refractory metal such as W (see paragraph 0015). One would have been motivated to use the Werdecker material with the crucible taught by Koppler because the lack of specific teaching in Koppler as to this material would lead one to look to other teachings for an appropriate material. Werdecker provides such a teaching, and one would have had a reasonable expectation of success in the modification because each of Koppler and Werdecker teach granulate methods and use crucibles as processing apparatuses therein. Each limitation of instant claim 8 is thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct over the prior art of record. 
	Regarding claim 11, Werdecker teaches melting under a reducing atmosphere of hydrogen (see paragraph 0015). 
11.	Claims 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koppler et al (US 59794186) in view of Lehmann et al (US 2013/0219963) and in further view of Huenermann (US 8316671).
	Regarding claim 18, as discussed above, Koppler et al in view of Lehmann et al teaches a process meeting each limitation of instant claim 1, and thus a step of providing a quartz glass body meeting the limitations of instant claim 18. Koppler further teaches that the inventive granulate is suitable for forming optical waveguides (light guides). Claim 18 differs from Koppler in view of Lehmann because neither specifies further steps for forming a light guide from the inventive quartz glass. However, it would have been obvious to one of ordinary skill in the art to modify Koppler in further view of Huenermann in order to use the method taught therein to form the light guide taught by Kopper. Huenermann teaches a method of manufacturing a core-cladding quartz fiber (light guide), comprising the steps of inserting a rod into a hollow quartz body through an opening in said body, followed by heating and drawing the combined hollow body and rod (see claim 16).
One would have had motivation to use the Huenermann process to produce a light guide from the Koppler material because, while Koppler calls for the use of the material in such an application, it does not set forth specific steps therefor. As such, one would have looked to other teachings in the art for a method of producing this article. Huenermann provides such a teaching. As discussed above, the quartz hollow body into which the rod is inserted is equivalent to that produced by instant claim 1, and thus each limitation of instant claim 18 is met by the teachings of Koppler in view of Lehmann and Huenermann. The claim is therefore obvious and not patentably distinct over the prior art of record. 
12.	Claims 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koppler et al (US 59794186) in view of Lehmann et al (US 2013/0219963) and in further view of Sandell et al (US 5541826).
Regarding claim 19, as discussed above, Koppler et al in view of Lehmann et al teaches a process meeting each limitation of instant claim 1, and thus a step of providing a quartz glass body meeting the limitations of instant claim 19. Koppler further teaches that the inventive granulate is suitable for forming lamp tubes (illuminant component). Claim 19 differs from Koppler in view of Lehmann because neither specifies further steps for forming an illuminant from the inventive quartz glass. However, it would have been obvious to one of ordinary skill in the art to modify Koppler in further view of Sandell in order to use the method taught therein to form the illuminant taught by Kopper. Sandell teaches a method of making a halogen light formed by adding a gas to a quartz glass tube (see Fig. 3 and Abstract). This tube is a hollow body. 
One would have had motivation to use the Sandell process to produce an illuminant from the Koppler material because, while Koppler calls for the use of the material in such an application, it does not set forth specific steps therefor. As such, one would have looked to other teachings in the art for a method of producing this article. Sandell provides such a teaching. As discussed above, the quartz hollow body into which the gas is filled is equivalent to that produced by instant claim 1, and thus each limitation of instant claim 19 is met by the teachings of Koppler in view of Lehmann and Sandell. The claim is therefore obvious and not patentably distinct over the prior art of record. 
Allowable Subject Matter
13.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a process for the preparation of a quartz glass body meeting each limitation of instant claim 1, and wherein further the first chamber is at a pressure of less than 500 mbar. 

Conclusion
14.	Claims 1-3 and 5-20 are rejected. Claim 4 is objected to. 
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW8 July 2022